DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 1, 3, 14, 23-25 are currently pending.
Claims 1, 3, 14, 23-25 are examined herein.
The rejection to Claims 14 and 25 as being indefinite under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments of the claims.  
Claim Objections
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10683515 in view of Ishimaru, et al. "Identification of a new gene controlling plant height in rice using the candidate-gene strategy." Planta 218.3 (2004): 388-395.. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Claims 3 and 14 are directed to methods of detecting a sequence of SEQ ID NO:16 in maize plants and selecting maize plants comprising allelic variants of SEQ ID NO:16 wherein the plant exhibits increased tolerance to salt stress and/or drought.  Claims 1-2 of U.S. Patent No. 10683515 claim a method of increasing tolerance to salt stress and/or drought in a plant, comprising: (a) expressing in a plant a heterologous polynucleotide that encodes a polypeptide having an amino acid sequence of at least 95% sequence identity to SEQ ID NO:16; and (b) thereby increasing the tolerance to salt stress and/or drought in the plant when compared to a control plant not comprising the recombinant polynucleotide, and (c) obtaining a progeny plant derived from the plant expressing the heterologous polynucleotide, wherein said progeny plant comprises in its genome the recombinant polynucleotide and exhibits increased tolerance to salt stress and/or drought when compared to a control plant not comprising the recombinant polynucleotide.  The claims do not teach analyzing a polynucleotide encoding SEQ ID NO:16 in maize plants, detecting allelic variants and selecting plants exhibiting increased tolerance to salt stress and/or drought.  Ishimaru, et al. teaches a method of identifying a candidate gene in rice using QTL analysis, which involves crossing parental lines to produce progeny lines and mapping traits to genetic markers in those lines, and then identifying candidate genes.  Ishimaru, et al. teaches the identification of a candidate gene, SPS, from the QTL analysis and overexpression of the gene and testing the effects of said overexpression on plant height.  (p. 390 right col. ¶ 2 - p. 392 right col. ¶ 2).  It would have been prima facie obvious to one of ordinary skill in the art to modify the claimed invention of Claims 1 and 2 of U.S. Patent No. 10683515 such that the sequence of SEQ ID NO:16 in maize plants is analyzed in a program breeding for increasing the tolerance to salt stress and/or drought.  One having ordinary skill in the art would have been motivated to do so because Ishimaru, et al. teaches that overexpression of candidate genes can produce the same effects as identified in QTL analysis for the same traits.  The only difference in this instance would be that the person of ordinary skill in the art would start with the candidate gene already discovered, with the corresponding traits taught by Claims 1 and 2 of U.S. Patent No. 10683515.  As such the instant claims are obvious over the teachings of the prior art.  
Response to Remarks
	Applicant requests that the double patenting rejection be held in abeyance until the other rejections are resolved.
	The double patenting rejection is maintained for the reasons set forth previously herein.  
Conclusion
Claims 1 and 23 are allowed. (Claim 24 was mistakenly designated as allowed in the last action – it should have been objected to but not rejected).  
	The claims are deemed to be free of the prior art.  The claims are reasonably interpreted to require either SEQ ID NO:15 (with specified mutation) or SEQ ID NO:16 or a sequence having at least 90% identity to SEQ ID NO:16 in maize.  The closest prior art is Troukhan et al. (US Application 20090094717 Al), which teaches a sequence with 87% identity to the instant SEQ ID NO:16 from Sorghum bicolor, but does not disclose or teach a sequence with at least 90% identity to the instant SEQ ID NO:16 in maize and such a sequence would otherwise not have been obvious in view of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662